DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 12/22/2020.  Claims 15-17 and 19-29 remain pending in the present application.  Claim 18 was cancelled by Applicant.
Drawings
The drawings were received on 12/22/2020.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen Guzzi on 2/17/2021.

The application has been amended as follows:
Cancel claims 16, 17, 26, and 28.
Allowable Subject Matter
Claims 15, 19-25, 27, 29, and 30 are allowed.
The following is an Examiner’s statement of reasons for allowance: Considering claims 15, 25, 27, and 29, the best prior art found during the prosecution of the present application, Nakatsuyama (U.S. Patent Application Publication No. 2003/0153288 A1), Attar et al. (U.S. Patent Application Publication No. 2013/0065610 A1), and Hall (U.S. Patent Application Publication No. 2009/0175223 A1) (hereinafter Hall), fails to disclose, teach, or suggest the 
Claims 19-24 and 30 are also allowed by virtue of their dependency on claim 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent 






/Mark G. Pannell/Examiner, Art Unit 2642